IF BANCORP, INC.
DIRECTOR STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”), dated and effective as of
_______________ (the "Effective Date") by and between IF Bancorp, Inc., a
Maryland corporation (the "Company"), and ____________________ (the "Grantee"),
is entered into as follows:


WHEREAS, the Company has adopted the IF Bancorp, Inc. 2012 Equity Incentive Plan
(the "Plan"), pursuant to which the Company may grant Stock Options;


WHEREAS, the Company desires to grant to the Grantee the number of Stock Options
provided for herein;


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


1.  
Incorporation of Plan; Capitalized Terms. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.



2.  
Terms of Grant.



 
Date of Grant:



 
Vesting Commencement Date:



 
Exercise Price per Share:



 
Number of Options Granted:



 
Term/Expiration Date:
The term of the Stock Options shall be ten (10) years.  The Stock Options
granted hereunder shall expire on the date that is ten (10) years from date of
grant.



 
Vesting Schedule:
The Stock Options granted herby shall vest at the rate of 14.3% per year
(rounded to the nearest whole number), such vesting shall occur on each annual
anniversary of the grant date, such that the Grantee shall be fully vested at
the end of seven (7) years from the date of grant, conditioned upon the
Grantee's continued Service to the Company as of such vesting dates, and subject
to the provisions of Section 7 of this Agreement. For purposes of vesting and
exercise of such Stock Options, continued Service as a director emeritus or
advisory director shall constitute Service.





 
 

--------------------------------------------------------------------------------

 




3.  
Grant of Stock Options.



The Board of Directors hereby grants to the Grantee, Stock Options to purchase
the number of shares of Stock set forth in Section 2 above, at the Exercise
Price per share set forth in Section 2 above, and subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail.  However, Section 2 of this
Agreement sets out specific terms for the Grantee hereunder, and will prevail
over more general terms in the Plan, if any.


4.  
Restrictions.



a.  
Unless the Committee determines otherwise pursuant to Section 7.2 of the Plan,
the Stock Options may not be transferred in any manner other than by will or the
laws of descent or distribution and may be exercised during the lifetime of the
Grantee, by the Grantee only. The transfer of the Stock Options is further
limited as set forth in the Plan.

 
 
b.  
Subject to the provisions of Section 7 hereof, if the Grantee's service to the
Company is terminated for any reason, any Stock Options that have not vested at
the time of the Grantee's Termination of Service shall be forfeited by the
Grantee.



5.  
Period of Exercise.



                    a.
Term of Stock Options. The Stock Options may be exercised once they have vested
at any time for a period of ten (10) years from the date of grant, subject to
Section 5.b below. The date of grant, the dates at which the Stock Options vest
and the dates at which they are exercisable are set out above in Section 2
hereof.



                     b.  
Expiration of Stock Options. Stock Options shall expire as set forth in Section
2 and Section 7 hereof.



6.  
Exercise of Stock Option; Rights as a Shareholder.



                       a. 
The Stock Options shall be exercisable by: (i) the Grantee's signing and
returning to the Company at its principal office, a "Notice of Exercise" in such
form as may be prescribed by the Company from time to time, (ii) full payment of
the aggregate Exercise Price in cash or by check payable to the order of the
Company, or such other method of payment acceptable to the Company as determined
by the Board or the Committee.

 
 
                      b.  
A Stock Option may not be exercised for a fraction of a Share.



                      c.  
Until a Stock Option is exercised and the Stock is issued to the Grantee, no
right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the Stock Option.

 
 
                      d.  
In order to issue shares of Stock upon the exercise of any of the Stock Options,
the Grantee hereby agrees to sign any and all documents required by law and/or
the Company's incorporation documents.



                      e.  
After a Notice of Exercise has been delivered to the Company it may not be
rescinded or revised by the Grantee.


                                                              


 
 

--------------------------------------------------------------------------------

 





7.  
Effect of Termination of Service.



                          a.  
Upon a Grantee’s Termination of Service for any reason other than due to
Disability or death or termination for Cause, Stock Options shall be exercisable
only as to those shares that were immediately exercisable by such Grantee at the
date of termination, and Stock Options may be exercised only for a period of
three (3) months following termination.

 
 
                          b.  
In the event of a Termination of Service for Cause, all Stock Options granted to
a Grantee that have not been exercised shall expire and be forfeited.



                           c.  
Upon Termination of Service for reason of Disability or death, all Stock Options
shall be exercisable as to all shares subject to an outstanding Award, whether
or not then exercisable, at the date of Termination of Service.  Vested Stock
Options may be exercised for a period of one year following Termination of
Service due to death, Disability or Retirement.



                          d.  
At the time of an Involuntary Termination of Service as a Director following a
Change in Control, all Stock Options then held by the Grantee shall become fully
exercisable (subject to the expiration provisions otherwise applicable to the
Stock Option).   All Stock Options may be exercised for a period of one year
following the Grantee’s Involuntary Termination of Service as a Director.



                           e.  
Notwithstanding anything herein to the contrary, no Stock Option shall be
exercisable beyond the last day of the original term of such Stock Option.



8.  
Taxes.



The Grantee shall be liable for any and all taxes arising out of the exercise of
the Stock Options hereunder.


9.  
Miscellaneous.



                       a.  
The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Agreement.



                          b.  
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to the Grantee at his address then on
file with the Company.



                          c.  
This Agreement shall not be construed so as to grant the Grantee any right to
remain in the employ of the Company.



                          d.  
The parties agree that the Company shall have no further obligation to the
Grantee relating to the grant of Stock Options except as stated herein.



                          e.  
This Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof.


                                                                   


 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set above.


GRANTEE                                                                                  IF
BANCORP, INC.


___________________________________             By:
__________________________________


                                                                                         
Title: ________________________________





